IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-11226
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ABEL MALDONADO,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-116-R
                        - - - - - - - - - -
                         November 26, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Abel Maldonado appeals his guilty-plea conviction and

sentence for trafficking in stolen motor vehicles and motor

vehicle parts with altered vehicle identification numbers, in

violation of 18 U.S.C. § 2321.   He argues that the district court

erred in calculating his criminal history score and in

calculating the amount of loss attributable to the scheme.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11226
                               - 2 -

     The district court did not err in awarding a two-level

increase in Maldonado’s criminal history score for being under a

criminal justice sentence at the time he committed the instant

offense.   See U.S.S.G. § 4A1.2(l).   The district court did not

err in determining that the amount of loss exceeded $70,000.       See

United States v. Wimbish, 980 F.2d 312, 313 (5th Cir. 1992),

cert. denied, 508 U.S. 919 (1993); U.S.S.G. § 2F1.1, comment.

(n.8).

     AFFIRMED.